Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment after the Final rejection on 3/11/22 will be entered; the Final rejection has been withdrawn.
Reasons of Allowance	

The Status of Claims

Claims 1, 3-7, 11-13, 15-22 and 24 are pending. 
Claims 1, 3-7, 11-13, 15-22 and 24 are allowed. 


I. The following is an examiner's statement of reasons for allowance:
		
The objection of Claims 6-7 is withdrawn due to the modification of the claims.
The rejection of Claims  1, 3-7, 11-13,and 15-24  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the modification of the claims.
The rejection of Claims 1, 3-5, 12, 15, 21-22 under 35 U.S.C. 103 as being unpatentable over Krell et al (US 2014/0128442 A1 ) is withdrawn due to the modification of the claims.
The rejection of Claims 1,3-7,11-13,16-20, 24 under 35 U.S.C. 103 as being unpatentable over Morrison et al ( US 2015/0023915 A1) is withdrawn due to the modification of the claims.


	Any inquiry concerning the communication after allowance such as sending all post-allowance correspondence should be directed to “ Box Issue Fee” or faxed directly to PUBS at 703-305-8755. This will expedite the process of these papers.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        3/15/22